DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/556,864 on September 9, 2022. Please note Claims 1-18 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 20, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species 1, Figure 3 and Claims 1-6, 9 and 10 in the reply filed on September 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. ( US 2022/0066595 A1 ) in view of Yuan et al. ( US 2022/0066613 A1 ).

	Kang teaches in Claim 1:
	A touch display apparatus ( Figure 10, [0001] discloses a touch display panel 100 ) comprising: 
a device substrate ( Figures 6 and 10, [0086] disclose a substrate 10. Several elements in Figure 10 are not labeled/detailed, but are described in other figures. The other figures are noted simply for reference to identify the unlabeled elements ); 
a pixel electrode on an emission area of the device substrate ( Figures 6 and 10, [0088] disclose anode layer 35 with multiple anodes 351 (read as pixel electrodes). Please note that these are positioned below the light-emitting parts 331/33 ); 
a bank insulating layer on the device substrate, the bank insulating layer covering an edge of the pixel electrode ( Figures 10 and 15, [0133] disclose a pixel definition layer 37 (read as a bank insulating layer) which is arranged on a side of the driver layer and anodes 351 and covers the driver layer and the anodes 351. Please note light-emitting parts 331/33 (read as corresponding to emission areas) which are surrounded by the pixel definition layers ); 
a light-emitting layer on a portion of the pixel electrode which is exposed by the bank insulating layer ( Figures 6 and 10, [0088] disclose light-emitting layer 33 which includes light-emitting parts 331 arranged in an array. Please note that these are placed over the anode layer 35 and are exposed by the pixel definition layer 37, as shown ); 
an upper electrode including a first electrode region and a second electrode region which is spaced away from the first electrode region, the first electrode region including a portion overlapping the light-emitting layer ( Figures 6 and 10, [0088], [0090], [0095] disclose cathode layer 301/31 and touch induction electrodes 50 (read these two elements together as an upper electrode). Figures 6 and 10, [0088], [0090], [0095] disclose the cathode layer 301/31 and the touch induction electrode 50 as an upper electrode. For purposes of examination, please note the cathode layer 301/31 as the first electrode region and the touch induction electrode as a second electrode region. As shown in Figures 4 and 10, there is a gap/spacer to separate these elements ); 
a first link wire disposed between the device substrate and the bank insulating layer, the first link wire being electrically connected to the first electrode region ( Figures 1 and 10, [0114] disclose multiple cathode lines 90 which connect to the cathode metal layers 31, extending in the first direction. For reference, please note the erroneous labeling in Figure 10 for element 90; it is meant to correspond to the element as shown in Figure 1 and various other figures. Furthermore, please cathode lines are between the substrate 10 an the pixel definition layer 37. Figures 6 and 10, [0114] disclose the cathode 301/31 is connected to cathode lines 90 ); and 
a second link wire being spaced away from the first link wire, the second link wire being electrically connected to the second electrode region ( Figure 10, [0104] disclose touch signal lines 70, which are connected to the touch induction electrodes 50. As shown, lines 70 are spaced apart from cathode lines 90. Furthermore, please cathode lines are between the substrate 10 an the pixel definition layer 37. Figure 6 and 10, [0154] disclose the touch induction electrode 50 is connected to touch signal lines 70 ); but

Kang does not explicitly teach of “an encapsulating element on the upper electrode”.

However, encapsulation elements are well known in the art. To emphasize, in the same field of endeavor, touch display systems with a focus on cathode/touch electrode integration, Yuan teaches of a touch display panel 100 with a cathode 23 and touch induction electrode 50 being integrated and arranged at a same layer, ( Yuan, Figure 6, [0056]-[0057] ), similar to Kang. In particular, several figures show an encapsulation layer 60 located on top of the cathode 23. As combined, an encapsulation element can be provided on top of Kang’s cathode electrode.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the encapsulation element, with the motivation that it is well known in the art to use this type of element to provide protection and planarization to the light emitting elements, ( Yuan, [0056] ).

	Kang and Yuan teach in Claim 2:
	The touch display apparatus according to claim 1, further comprising a separating partition on the bank insulating layer, 
wherein the separating partition has a side of reverse tape ( Kang, Figure 4, [0153] disclose a spacer 101 (read as a separating partition with a reverse tape (sloping inward)). Furthermore, Yuan discloses a similar, unlabeled element in Figure 4. Both references teach of using this to effectively separate and define the cathode and the touch induction electrodes from each other ), and 
wherein the separating partition is disposed between the first electrode region and the second electrode region. ( As disclosed above, the spacer, etc, taught by both Kang and Yuan, is used to separate the cathode (first electrode region) and touch induction electrode (second electrode region). Please note Kang, [0153] as well )

	Kang and Yuan teach in Claim 3:
	The touch display apparatus according to claim 2, wherein the separating partition surrounds the emission area of the device substrate. ( Kang, Figure 4 shows the spacer surrounding the light-emitting part (unlabeled, but identified as the same in Figure 1). Yuan teaches a similar concept in Figure 4 being next to the unlabeled light emitting area (between anode 21 and cathode 23) )

	Kang teaches in Claim 4:
	The touch display apparatus according to claim 1, wherein the first electrode region of the upper electrode has a larger size than the emission area of the device substrate. ( Figures 6 and 10, [0088] clearly shows the region of cathode 301/31 being larger than light-emitting parts 331/33 )

	Kang teaches in Claim 5:
	The touch display apparatus according to claim 1, wherein the second electrode region includes the same material as the first electrode region. ( [0039]+ discloses the cathode metal layers and touch induction electrodes are formed in the same process and the same steps/materials to form both are detailed. [0097] discloses the interdigital structure, i.e. same material for both elements )

	Kang teaches in Claim 6:
	The touch display apparatus according to claim 1, wherein the second link wire is disposed between the device substrate and the bank insulating layer, and wherein the first link wire and the second link wire include the same material. ( Figures 10 and 15 show the touch signal lines 70 being arranged between the substrate 10 an the pixel definition layer 37. Furthermore, [0117]-[0118] disclose conductive material may be used for both the cathode lines 90 and the touch signal lines 70. To clarify, [0108] discloses details of the conductive material for the touch signal lines 70 and [0116] discloses details of the conductive material for the cathode lines 90 )

	Kang teaches in Claim 9:
	A touch display apparatus ( Figure 10, [0001] discloses a touch display panel 100 ) comprising: 
a device substrate ( Figures 6 and 10, [0086] disclose a substrate 10. Several elements in Figure 10 are not labeled/detailed, but are described in other figures. The other figures are noted simply for reference to identify the unlabeled elements ); 
a bank insulating layer on the device substrate, the bank insulating layer laterally surrounding emission areas ( Figures 10 and 15, [0133] disclose a pixel definition layer 37 (read as a bank insulating layer) which is arranged on a side of the driver layer and anodes 351 and covers the driver layer and the anodes 351. Please note light-emitting parts 331/33 (read as corresponding to emission areas) which are surrounded by the pixel definition layers ); 
pixel electrodes, each of the pixel electrodes being disposed on one of the emission areas of the device substrate ( Figures 6 and 10, [0088] disclose anode layer 35 with multiple anodes 351 (read as pixel electrodes). Please note that these are positioned below the light-emitting parts 331/33 ); 
light-emitting layers, each of the light-emitting layers being disposed on one of the pixel electrodes ( Figures 6 and 10, [0088] disclose light-emitting layer 33 which includes light-emitting parts 331 arranged in an array. Please note that these are placed over the anode layer 35 ); 
upper electrodes on the bank insulating layer and the light-emitting layers, the upper electrodes being disposed side by side in a first direction and side by side in a second direction, the second direction being perpendicular to the first direction ( Figures 6 and 10, [0088], [0090], [0095] disclose cathode layer 301/31 and touch induction electrodes 50 (read these two elements together as an upper electrode). Figure 2 shows a repeating nature of these, i.e. multiple upper electrodes) being arranged on the same layer and above the pixel definition layer 37. Figures 2 and/or 3 show the side by side arrangement in multiple directions, i.e. first and second direction. To clarify, because they are formed on the same layer and are adjacent (separated by only a gap, as shown in Figure 10 and for reference/support, Figure 4 as well), they are side by side in multiple directions ); 
first link wires disposed between the device substrate and the bank insulating layer, the first link wires extending in the first direction ( Figures 1 and 10, [0114] disclose multiple cathode lines 90 which connect to the cathode metal layers 31, extending in the first direction. For reference, please note the erroneous labeling in Figure 10 for element 90; it is meant to correspond to the element as shown in Figure 1 and various other figures. Furthermore, please cathode lines are between the substrate 10 an the pixel definition layer 37 ); and 
second link wires disposed between the device substrate and the bank insulating layer, the second link wires being spaced away from the first link wires ( Figure 10, [0104] disclose touch signal lines 70, which are connected to the touch induction electrodes 50. As shown, lines 70 are spaced apart from cathode lines 90. Furthermore, please cathode lines are between the substrate 10 an the pixel definition layer 37 ), 
wherein each of the upper electrodes includes first electrode regions and a second electrode region being spaced away from the first electrode regions ( As noted above, Figures 6 and 10, [0088], [0090], [0095] disclose the cathode layer 301/31 and the touch induction electrode 50 as an upper electrode. For purposes of examination, please note the cathode layer 301/31 as the first electrode region and the touch induction electrode as a second electrode region. As shown in Figures 4 and 10, there is a gap/spacer to separate these elements )
wherein each of the first electrode regions of each upper electrode is connected to one of the first link wires ( Figures 6 and 10, [0114] disclose the cathode 301/31 is connected to cathode lines 90 ), and 
wherein the second electrode region of each upper electrode is connected to one of the second link wires ( Figure 6 and 10, [0154] disclose the touch induction electrode 50 is connected to touch signal lines 70 ); but

Kang does not explicitly teach of “an encapsulating element on the upper electrodes”.

However, encapsulation elements are well known in the art. To emphasize, in the same field of endeavor, touch display systems with a focus on cathode/touch electrode integration, Yuan teaches of a touch display panel 100 with a cathode 23 and touch induction electrode 50 being integrated and arranged at a same layer, ( Yuan, Figure 6, [0056]-[0057] ), similar to Kang. In particular, several figures show an encapsulation layer 60 located on top of the cathode 23. As combined, an encapsulation element can be provided on top of Kang’s cathode electrode.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the encapsulation element, with the motivation that it is well known in the art to use this type of element to provide protection and planarization to the light emitting elements, ( Yuan, [0056] ).

	Kang teaches in Claim 10:
	The touch display apparatus according to claim 9, wherein the second link wires extend parallel to the first link wires, and wherein the first link wires and the second link wires are disposed outside the emission areas. ( Figure 10 shows the interpreted first and second link wires, 70 and 90, being parallel to each other. Please note that these are outside the emission area as light-emitting part 331 is disposed elsewhere )

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621